Case 17-52055-lrc      Doc 77    Filed 01/24/19 Entered 01/24/19 11:40:22          Desc Main
                                 Document      Page 1 of 3




  IT IS ORDERED as set forth below:



  Date: January 24, 2019

                                                                 _____________________________________
                                                                            Lisa Ritchey Craig
                                                                       U.S. Bankruptcy Court Judge

 _______________________________________________________________




                         UNITED STATES BANKRUPTCY COURT
                          NORTHERN DISTRICT OF GEORGIA
                                 ATLANTA DIVISION

IN RE:                             )   CHAPTER 13
Jacquelyn Rochelle Hicks,          )
           Debtor.                 )   CASE NO. 17-52055 - LRC


  ORDER GRANTING DEBTOR'S MOTION TO RETAIN INSURANCE PROCEEDS
     AND APPLICATION FOR COMPENSATION FOR SPECIAL COUNSEL

           On November 9, 2018, Debtor filed a Motion to Retain Insurance Proceeds and

Application for Compensation for Special Counsel ("Motion") (Doc No. 67). Debtor's home

floors recently suffered damage evaluated by the insurance company as totaling approximately

$5,480.06 after accounting for the applicable deductible and recoverable depreciation as

calculated by the insurance company. Debtor respectfully requests that she be allowed to retain

the insurance proceeds so that she may repair the damage to her home floors.
Case 17-52055-lrc         Doc 77   Filed 01/24/19 Entered 01/24/19 11:40:22             Desc Main
                                   Document      Page 2 of 3


            In the Motion, King & King Law LLC is applying to the Bankruptcy Court for the

allowance and payment of $300.00 as set forth in the Disclosure Statement filed in this case and

Paragraph 4(B) of the Debtor's confirmed Chapter 13 Plan. Upon Notice, the Motion was set for

hearing January 15, 2019. No party in interest appeared in opposition to Debtor's Motion;

therefore, it is hereby

            ORDERED that the Motion is GRANTED:                   Debtor is allowed to retain the

insurance proceeds in the amount of $5,480.06. Debtor shall use the insurance proceeds to repair

the damages to her home floors.

            IT IS FURTHER ORDERED that within thirty (30) days of this Order, Debtor

shall remit to the Chapter 13 Trustee a copy of the receipts, evidencing proof of of repairs.

            IT IS FURTHER ORDERED that King & King Law LLC is granted additional

compensation in the amount of $300.00 for fees and cost associated with the Motion. This fee

shall be included in Debtor's Chapter 13 plan and shall be funded by Trustee.

                                    [END OF DOCUMENT]


                                   Signatures on following page
Case 17-52055-lrc     Doc 77     Filed 01/24/19 Entered 01/24/19 11:40:22   Desc Main
                                 Document      Page 3 of 3


Prepared By:


______________________________/S/
Alaina Joseph, Attorney for Debtor
Georgia Bar Number 940583
215 Pryor Street
Atlanta, GA 30303
404-524-6400
notices@kingkingllc.com

No Opposition:


________________________/S/_with express permission
Mandy K. Campbell
Georgia Bar Number 142676
Melissa J. Davey, Chapter 13 Trustee
260 Peachtree Street NW, Suite 200
Atlanta, GA 30303
Staff Attorney



                                  DISTRIBUTION LIST


King & King Law LLC
215 Pryor Street
Atlanta, GA 30303


Jacquelyn Rochelle Hicks
120 Aderhold Street
Fairburn, GA 30213


Melissa J. Davey, Chapter 13 Trustee
260 Peachtree Street NW, Suite 200
Atlanta, GA 30303
